                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     6RIWZDUH 5LJKWV $UFKLYH //&                                DW)4(
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
              v.
                                                        PRO HAC VICE
    )DFHERRN ,QF                                     (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, V $QGUHZ * 'L1RYR                  , an active member in good standing of the bar of
     7H[DV                        , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLII 6RIWZDUH 5LJKWV $UFKLYH //&       in the
                                                                6WHYHQ $ 1LHOVHQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       1 0R3DF ([SUHVVZD\ 6XLWH                   /DUNVSXU /DQGLQJ &LUFOH 6XLWH 
    $XVWLQ 7H[DV                                  /DUNVSXU &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    DGLQRYR#GLQRYRSULFHFRP                             VWHYH#QLHOVHQSDWHQWVFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:      .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               V $QGUHZ * 'L1RYR
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of V $QGUHZ * 'L1RYR                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 8/29/2019
                                                              UNITED
                                                                   D STATES DISTRICT JUDGE Oc
                                                                                           O
                                                                                           October
                                                                                            cto
                                                                                             tober 2012
                                                                                             tob   2

     PRO HAC VICE APPLICATION & ORDER
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

August 29, 2019



Re: Mr. Andrew G. Dinovo, State Bar Number 00790594


To Whom It May Concern:

This is to certify that Mr. Andrew G. Dinovo was licensed to practice law in Texas on November 04,
1994, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
